DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 04/01/2022.  Claims 1-5, 7-12, 14-16, and 18-20 remain pending in the application. Claims 1 and 14-15 are independent.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.  Applicant's amendment to claims also raises the following new objections.
Claims 7, 11, and 14 are objected to because of the following informalities:  
in Claim 7, line 3 and Claim 11, line 2,  "a user" appears to be "the user";
in Claim 14, line 12, "in response to the display screen switching instruction" appears to be "in response to receiving the display screen switching instruction".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen … or a gesture photographed by a photographing device" in line, which rendering the claim indefinite because "t.
Claim 7 recites the limitation "a gesture of a user touching the touch screen" in line 3, which rendering the claim indefinite because ".
Claim 8 is rejected for fully incorporating the deficiency of its respective base claims.
Claim 9 recites the limitation "a gesture photographed by the photographing device" in line 3, which rendering the claim indefinite because ".
Claim 10 is rejected for fully incorporating the deficiency of its respective base claims.
Claim 14 recites the limitation "displaying… data according to a display file of the one of the first display or the second display ... generating… data corresponding to the one or more physiological parameters according to the target display file, and outputting the data to the switching target …" in lines 8-26, which rendering the claim indefinite because it is unclear whether these instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tari et al. (US 2011/0118561 A1, published on 03/19/2011), hereinafter Tari. 

Independent Claim 15
Tari discloses a monitor (Tari, 100 in FIG. 1; ¶ [0021]: the patient or physiological monitoring system), comprising: a first display (Tari, 510 in FIG. 5; 1004 in FIG. 10; ¶¶ [0041] and [0050]: patient monitor 105 comprises primary display 510; 1004); a first interface circuit configured to couple the first display with a host (Tari, 1002 and 1004 in FIG. 10; ¶¶ [0050]-[0052]: the patient monitor 105 comprises at least one processor 1002, a memory 1003, and a primary display 1004; the central processing system controls the transfer of data to the display panel for display);
a second interface circuit configured to couple a second display with the host through a pluggable interface, the second display being an external display of the monitor (Tari, 1105 and 1110 in FIG. 11; FIGS. 5 and 9; ¶ [0054]: the base station 110 includes a processor 1105, memory, and a display output 1110; the base station 110 can process display data from the patient monitor 105 and output it to an external display 115 and/or built-in display 505; ¶ [0041]: the patient monitor 105 can dock within the based station 110 including a built-in display 505, which can be a touch screen display; FIGS. 7-9; ¶¶ [0044]-[0047]: based station 110 docked by the patient monitor 105 with primary display 510 is connected to an external display 115; FIG. 1; ¶ [0021]: the base station can be connected to an external display 115 via a communications medium 117 such as a video cable, which carries an output signal from the base station) (Tari, FIG. 2; ¶ [0031]-[0032]: the remote station 120 comprises a remote control 210 containing electrical component including one or more processors, memory, a transmitter and/or receiver; FIGS. 1 and 4C; ¶¶ [0026] and [0040]: the remote station 120 can be connected directly to the patient monitor 105 or through the base station; connections between the remote station 120, patient monitor 105, base station 110, and/or external monitor 115 can be through wired or wireless connections); and 
the host comprising a controller and a memory (Tari, 1002/1003 in FIG. 10; ¶¶ [0022] and [0050]-[0052]: the patient monitor 105 comprises at least one processor 1002, a memory 1003, and a primary display 1004; the central processing system controls the transfer of data to the display panel for display and to the LAN via either a hardwired or wireless connection; the memory can store information such as boot data, manufacturing serial numbers, diagnostic failure history, adult SpO2 and pulse rate alarm limits, neonate SpO2, pulse rate alarm limits, SpO2, pulse rate trend data, program data, and/or the like; it is also well known in the art that the display controller may be incorporated into other components, such as a processor1) (Tari, 105 in FIGS. 1 and 10-11; ¶ [0021]: the patient or physiological monitoring system 100 includes a patient monitor 105 having a primary display, a base station 110, one or more external displays devices 115 and/or one or more controllers or remote stations 120), 
wherein: the memory is configured to store a first display file corresponding to the first display and a second display file corresponding to the second display, the first display file comprising one or more first physiological parameters and information of a first interface layout and first interface elements based on the first display, and the second display file comprising one or more second physiological parameters and information of a second interface layout and second interface elements based on the second display (Tari, FIGS. 1, 4C, and 5-10; ¶¶ [0022]-[0027], [0040]-[0043], [0047]-[0048], and [0051]: the patient monitor 105 can be a portable device capable of independent operation from the patient monitor system 100 in a first configuration; various sensors can be attached to the patient monitor for monitoring physiological parameters stored in the memory 1003; using its primary display 510/1004 in an ambulance, the patient monitor can display monitored parameters in the first configuration/interface layout/format/elements as shown in FIG. 9; once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117; the output signal (including the values of the physiological parameters monitored by the patient monitor 105 and stored in the memory 1003 of the patient monitor 105) from the base station 110 can originate from the patient monitor 105 and be transmitted to the build-in display 505 of the base station 110 or an external display 115; the build-in display 505 of the base station 110 or the external display 115 displays additional information to that shown by the patient monitor's display 510, such as additional measured parameters, additional wave forms, and/or more detail about measured parameters; the larger size advantageously allows additional information to be displayed on the external display 115, such as additional waveforms 905, additional detail about existing parameters 910 and/or additional parameters 915; the external display can also depict the same physiological parameters but in an alternate format; e.g., a parameter value can be displayed using larger font sizes, displayed overtime using a waveform, and/or displayed more prominently, such as by using different colors, placement or highlighting; additional parameters or more detail about an existing parameter can be displayed to provide more information about the patient's condition; i.e., in addition to physiological parameters, the memory 1003 also stores configuration information includes interface layout/format/elements based on the sizes of different displays); and 
the controller is configured to determine, by the controller of the monitor, whether the second display is connected to the monitor (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0025], [0040]-[0043], and [0047]-[0049]: when undocked from the base station 110, the patient monitor 105 can be a portable device capable of independent operation from the patient monitor system 100 in a first configuration; various sensors can be attached to the patient monitor for monitoring physiological parameters stored in the memory 1003; using its primary display 510/1004 in an ambulance, the patient monitor can display monitored parameters in the first configuration/interface layout/format/elements as shown in FIG. 9; once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117, and the electrical connection or docking interface 107 can allow data to transmit between the patient monitor and the base system in either direction; the base station 110 further comprises at least one video output for transmitting an output signal to an external display 115; the use of a patient monitor and docking system advantageously allows continuous monitoring of the patient throughout the patient's transport and arrival; i.e., determining whether the patient monitor 105 is docked/undocked within/from the base station 110 with either a build-in display 505 as shown in FIGS. 5-6 or connected/disconnected to an external display 115 as shown in FIGS. 7-9 and 4C);
in response to detecting that the second display is connected, further detecting, by the controller of the monitor, whether a first display screen switching instruction or a second display screen switching instruction is received (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0027], [0040]-[0043], and [0047]-[0049]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117; the display output from the patient monitor 105 can be transmitted to the base station 110 and further comprises at least one video output for transmitting an output signal to an external display 115 while remote commands from the external display 115 and/or remote station 120 can be transmitted to the patient monitor, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like, which allow a user, such as medical professional, to select which parameters to monitor or how to display information on the screen; i.e., in response to detecting the patient monitor 105 is docked within the base station 110 with either a build-in display 505 or connected to an external display 115, further detecting whether a display output signal is transmitted to the base station 110 with a build-in display 505 or an external display 115, and also detecting whether commands are received for changing displayed parameters, changing formats/layouts, and/or starting/stopping monitoring on the build-in display 505 or the external display 115; e.g., command to start monitoring after docking or command to stop monitoring before undocking)
in response to receiving the first display screen switching instruction, acquire the first display file from the memory and output first data corresponding to the one or more first physiological parameters to the first display (Tari, FIGS. 1, 5, and 9-10; ¶¶ [0022], [0025], [0027], [0041], [0047]-[0048], and [0051]: detecting whether commands are received for stopping monitoring on the build-in display 505 or the external display 115 before the patient monitor 105 is undocked from the base station 110; the patient monitor 105 can be a portable device capable of independent operation from the patient monitor system 100 in a first configuration; various sensors can be attached to the patient monitor for monitoring physiological parameters stored in the memory 1003; using its primary display 510/1004 in an ambulance, the patient monitor can display monitored parameters in the first configuration/interface layout/format/elements as shown in FIG. 9); and
in response to receiving the second display screen switching instruction, acquire the second display file from the memory or the second display and generate second data corresponding to the one or more second physiological parameters and output the second data to the second display (Tari, FIGS. 1, 4C, and 5-10; ¶¶ [0022]-[0027], [0040]-[0043], [0047]-[0049], and [0051]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100; the output signal (including the values of the physiological parameters monitored by the patient monitor 105 and stored in the memory 1003 of the patient monitor 105) from the base station 110 can originate from the patient monitor 105 and be transmitted to the build-in display 505 of the base station 110 or an external display 115; the build-in display 505 of the base station 110 or the external display 115 displays additional information to that shown by the patient monitor's display 510, such as additional measured parameters, additional wave forms, and/or more detail about measured parameters; in response to the received commands/user inputs from the touch screen interface of the build-in display 505 of the base station 110 or the external display 115, the remote station 120 can transmit those commands to the base station 110 and/or patient monitor 105, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats/layouts, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like; the larger size advantageously allows additional information to be displayed on the external display 115, such as additional waveforms 905, additional detail about existing parameters 910 and/or additional parameters 915; the external display can also depict the same physiological parameters but in an alternate format; e.g., a parameter value can be displayed using larger font sizes, displayed overtime using a waveform, and/or displayed more prominently, such as by using different colors, placement or highlighting; additional parameters or more detail about an existing parameter can be displayed to provide more information about the patient's condition; i.e., in response to receiving commands from the build-in display 505 of the base station 110 or the external display 115, processor 1002 of the patient monitor 105 acquires/retrieves physiological parameters, display formats/layouts, and user interface elements (e.g., menu) for the build-in display 505 of the base station 110 or the external display 115 that is different to the primary display 510 of the patient monitor 105) (Tari, ¶¶ [0022]-[0025] and [0028]-[0029]: the base station 110 provides multiple output signals, originated from the patient monitor 105, for multiple external displays 115 to control a particular output to a particular display, such that multiple remote stations can operate in the same room without interfering with each other; the use of a patient monitor and docking system advantageously allows continuous monitoring of the patient throughout the patient's transport and arrival).

Claim 20
Tari discloses all the elements as stated in Claim 15 and further discloses an operation panel provided with an operation key (Tari, FIG. 2; ¶ [0033]: the remote control 210 comprises an input knob 230 and a plurality of input buttons 235 for inputting commands), wherein the display screen switching instruction is generated by a user operating the operation key provided on the monitor (Tari, FIGS. 2 and 4C; ¶¶ [0026]-[0027] and [0033]: the remote station 120 can attach to the external display, allowing a user to control the output of the display from a position remote from the patient monitor 105, wherein the remote station comprises a remote control; in response to the received commands, the remote station can transmit those commands to the base station and/or patient monitor, wherein the commands can direct the patient monitor to start or stop monitoring via an input knob 230 and a plurality of input buttons 235 in the remote control 210 of the remote station 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tari in view of Sirpal et al. (US 2013/0080931 A1, published on 03/28/2013), hereinafter Sirpal.

Independent Claim 1
Tari discloses a display screen switching method for a monitor (Tari, FIGS. 5-6; ¶ [0041]: the patient monitor 105 can dock within the based station 110 including a built-in display 505, which can be a touch screen display) (Tari, FIGS. 7-9; ¶¶ [0044]-[0047]: based station 110 docked by the patient monitor 105 with primary display 510 is connected to an external display 115) (Tari, FIGS. 1 and 4C; ¶¶ [0026] and [0040]: the remote station 120 can be connected directly to the patient monitor 105 or through the base station; connections between the remote station 120, patient monitor 105, base station 110, and/or external monitor 115 can be through wired or wireless connections) which comprises a host (Tari, 105 in FIGS. 1 and 10-11; ¶ [0021]: the patient or physiological monitoring system includes a patient monitor 105 having a primary display, a base station 110, one or more external displays devices 115 and/or one or more controllers or remote stations 120; the base station can be connected to an external display 115 via a communications medium 117 such as a video cable, which carries an output signal from the base station) comprising a controller  and a memory, and a first display communicatively connected to the host, the first display being a local display of the monitor (Tari, 1002/1003 in FIG. 10; ¶¶ [0022] and [0050]-[0052]: the patient monitor 105 comprises at least one processor 1002, a memory 1003, and a primary display 1004; the central processing system controls the transfer of data to the display panel for display and to the LAN via either a hardwired or wireless connection; the memory can store information such as boot data, manufacturing serial numbers, diagnostic failure history, adult SpO2 and pulse rate alarm limits, neonate SpO2, pulse rate alarm limits, SpO2, pulse rate trend data, program data, and/or the like; it is also well known in the art that the display controller may be incorporated into other components, such as a processor2), the display screen switching method comprising: 
displaying, on the first display, first data corresponding to one or more first physiological parameters according to a first display file, the first display file being stored in the memory and comprising the one or more first physiological parameters and information of a first interface layout and first interface elements based on the first display (Tari, FIGS. 1, 5, and 9-10; ¶¶ [0022], [0025], [0041], [0047]-[0048], and [0051]: the patient monitor 105 can be a portable device capable of independent operation from the patient monitor system 100 in a first configuration; various sensors can be attached to the patient monitor for monitoring physiological parameters stored in the memory 1003; using its primary display 510/1004 in an ambulance, the patient monitor can display monitored parameters in the first configuration/interface layout/format/elements as shown in FIG. 9; i.e., the memory 1003 also stores configuration information includes interface layout/format/elements based on the sizes of different displays);
detecting, by the controller of the monitor, whether a second display (Tari, 505 in FIG. 5; ¶ [0041]: a build-in display 505 in the based station 110) (Tari, 115 in FIGS. 9 and 4C; ¶¶ [0040] and [0047]: an external display 115 provides a second display of the physiological parameters in another part of the hospital room) is connected to the monitor, the second display being an external display of the monitor (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0025], [0040]-[0043], and [0047]-[0049]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117, and the electrical connection or docking interface 107 can allow data to transmit between the patient monitor and the base system in either direction; the base station 110 further comprises at least one video output for transmitting an output signal to an external display 115; the use of a patient monitor and docking system advantageously allows continuous monitoring of the patient throughout the patient's transport and arrival; i.e., detecting whether the patient monitor 105 is docked within the base station 110 with either a build-in display 505 as shown in FIGS. 5-6 or connected to an external display 115 as shown in FIGS. 7-9 and 4C);
in response to detecting that the second display is connected, further detecting whether a display screen switching instruction is received (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0027], [0040]-[0043], and [0047]-[0049]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117; the display output from the patient monitor 105 can be transmitted to the base station 110 and further comprises at least one video output for transmitting an output signal to an external display 115 while remote commands from the external display 115 and/or remote station 120 can be transmitted to the patient monitor, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like, which allow a user, such as medical professional, to select which parameters to monitor or how to display information on the screen; i.e., in response to detecting the patient monitor 105 is docked within the base station 110 with either a build-in display 505 or connected to an external display 115, further detecting whether a display output signal is transmitted to the base station 110 with a build-in display 505 or an external display 115, and also detecting whether commands are received for changing displayed parameters, changing formats/layouts, and/or starting/stopping monitoring on the build-in display 505 or the external display 115); and
in response to determining that the display screen switching instruction is received: acquiring, by the controller of the monitor, a second display file from the memory of the monitor or the second display, the second display file comprising one or more second physiological parameters, and information of a second interface layout and second interface elements based on the second display; generating, by the controller of the monitor, second data, corresponding to the one or more second physiological parameters, according to the second display file (Tari, FIGS. 1, 4C, and 5-10; ¶¶ [0022]-[0027], [0040]-[0043], [0047]-[0049], and [0051]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100; the output signal (including the values of the physiological parameters monitored by the patient monitor 105 and stored in the memory 1003 of the patient monitor 105) from the base station 110 can originate from the patient monitor 105 and be transmitted to the build-in display 505 of the base station 110 or an external display 115; the build-in display 505 of the base station 110 or the external display 115 displays additional information to that shown by the patient monitor's display 510, such as additional measured parameters, additional wave forms, and/or more detail about measured parameters; in response to the received commands/user inputs from the touch screen interface of the build-in display 505 of the base station 110 or the external display 115, the remote station 120 can transmit those commands to the base station 110 and/or patient monitor 105, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats/layouts, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like; the larger size advantageously allows additional information to be displayed on the external display 115, such as additional waveforms 905, additional detail about existing parameters 910 and/or additional parameters 915; the external display can also depict the same physiological parameters but in an alternate format; e.g., a parameter value can be displayed using larger font sizes, displayed overtime using a waveform, and/or displayed more prominently, such as by using different colors, placement or highlighting; additional parameters or more detail about an existing parameter can be displayed to provide more information about the patient's condition; i.e., in response to receiving commands from the build-in display 505 of the base station 110 or the external display 115, processor 1002 of the patient monitor 105 acquires/retrieves physiological parameters, display formats/layouts, and user interface elements (e.g., menu) for the build-in display 505 of the base station 110 or the external display 115 that is different to the primary display 510 of the patient monitor 105); and controlling to display, by the controller of the monitor, the second data on the second display external to the monitor, thereby providing convenience and simplicity of continuous monitoring (Tari, ¶¶ [0022]-[0025] and [0028]-[0029]: the base station 110 provides multiple output signals, originated from the patient monitor 105, for multiple external displays 115 to control a particular output to a particular display, such that multiple remote stations can operate in the same room without interfering with each other; the use of a patient monitor and docking system advantageously allows continuous monitoring of the patient throughout the patient's transport and arrival).
Tari fails to explicitly disclose the display screen switching instruction being generated based on an operation or a gesture of a user.
Sirpal teaches methods and devices for presenting a user interface on multiple screens (Sirpal, ABSTRACT), wherein the display screen switching instruction being generated based on an operation or a gesture of a user (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], [0131], and [0151]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flick gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.).
Tari and Sirpal are analogous art because they are from the same field of endeavor, methods and devices for presenting a user interface on multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sirpal to Tari.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Sirpal, ¶ [0118]).

Claim 2
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses controlling the first display to turn into a black screen when the second display displays the second data corresponding to the one or more physiological parameters (Sirpal, FIGS. 51A-D; ¶¶ [00345]-[0346]: the primary screen 5105 is turn off without a display 5125 as shown in FIG. 51C when the user interface 5115 displayed on the primary screen 5105 is moved onto the secondary screen 5110 with the user interface 5130 as shown in FIG. 51D) (Tari, FIG. 5-6; ¶ [0041]-[0042]: primary display 510 is hidden when the patient monitor 105 is docked within the base station 110) (Sirpal, FIGS. 11-12; ¶¶ [0256]-[0258]: the device 100 is being inserted into a slot on the SP 1000; upon the device 100 being docked with the SP 1000, the displays on device 100 can be turned off).
Motivation for applying Sirpal to Tari would save/conserve power (Sirpal, ¶¶ [0258] and [0304])

Claim 3
Tari in view of Sirpal discloses all the elements as stated in Claim 2 and further discloses wherein controlling the first display to turn into the black screen comprises turning off a power supply or backlight of the first display (Sirpal, 260 in FIG. 2; FIG. 38; ¶¶ [0146], [0256]-[0258], and [0304]: power can be supplied to the components of the device 100 from a power source and/or power control module 260; upon the device 100 being docked with the SP 1000, the displays on device 100 can be turned off; insertion of the device into the SP is detected; the display of the device 100 is optionally turned off to, for example, conserve power).  

Claim 4
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses wherein the display screen switching instruction includes one of: a gesture input of touching a touch screen on the first display or a touch screen on the second display; an input based on a physical operation key on the monitor or on the second display; or a gesture photographed by a photographing device (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], [0131], and [0151]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons/keys in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flick gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.).

Claim 5
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses in response to determining that the display screen switching instruction is received: generate the first data corresponding to the one or more first physiological parameters according to the first display file; and simultaneously outputting the first data to the first display and outputting the second data to the second display (Tari, FIGS. 4C and 9; ¶¶ [0040] and [0047]: the primary display of the patient monitor 105 and the external display 115 simultaneously display different information, wherein the larger size advantageously allows additional information to be displayed on the external display, such as additional waveforms 905, additional detail about existing parameters 910 and/or additional parameters 915).

Claim 7
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a touch screen (Tari, 1014 in FIG. 10; ¶¶ [0022] and [0051]: the primary display is preferably an LCD and can be a touch screen display; FIG. 9; ¶ [0025]: the external display 115 can be a touch screen monitor; FIGS. 5-6; ¶ [0041]: the base station 110 includes a built-in display 505, which can be a touch screen display), and the display screen switching instruction is generated by a gesture of a user touching the touch screen (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], [0131], and [0151]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flick gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays).

Claim 8
Tari in view of Sirpal discloses all the elements as stated in Claim 7 and further discloses wherein the gesture includes sliding, tapping, zooming or dragging (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], and [0131]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flicking/dragging/sliding gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.)

Claim 9
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses wherein the first display or the second display comprises a photographing device, and the display screen switching instruction is generated by a gesture photographed by the photographing device (Sirpal, 168 in FIG. 1B; 240 in FIG. 2; ¶¶ [0126] and [0143]: device 100 includes a camera 168 located in a gesture capture region 120; one or more image capture interfaces/devices 240, such as a camera, can be included for capturing still and/or video images) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Sirpal, 120/124 in FIGS. 1A-B; ¶¶ [0122] and [0170]: a flicking/dragging gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously).

Claim 10
Tari in view of Sirpal discloses all the elements as stated in Claim 9 and further discloses wherein the gesture includes sliding, zooming, or a static gesture of finger (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], and [0131]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flicking/dragging/sliding gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.).

Claim 11
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and failing to explicitly disclose wherein the display screen switching instruction is generated by a user operating an operation key provided on the monitor  (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], and [0131]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons/keys in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flicking/dragging/sliding gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays).

Claim 12
Tari in view of Sirpal discloses all the elements as stated in Claim 1 and further discloses wherein a size of the first display is smaller than a size of the second display (Tari, FIGS. 4C, 5, and 9; ¶¶ [0021]-[0022], [0041], and [0047]: the external display screen 115 is larger than the patient monitor's primary display 510).  

Independent Claim 14
Tari discloses a display screen switching method for a monitor (Tari, FIGS. 5-6; ¶ [0041]: the patient monitor 105 can dock within the based station 110 including a built-in display 505, which can be a touch screen display) (Tari, FIGS. 7-9; ¶¶ [0044]-[0047]: based station 110 docked by the patient monitor 105 with primary display 510 is connected to an external display 115) (Tari, FIGS. 1 and 4C; ¶¶ [0026] and [0040]: the remote station 120 can be connected directly to the patient monitor 105 or through the base station; connections between the remote station 120, patient monitor 105, base station 110, and/or external monitor 115 can be through wired or wireless connections)  which comprises a host (Tari, 105 in FIGS. 1 and 10-11; ¶ [0021]: the patient or physiological monitoring system includes a patient monitor 105 having a primary display, a base station 110, one or more external displays devices 115 and/or one or more controllers or remote stations 120; the base station can be connected to an external display 115 via a communications medium 117 such as a video cable, which carries an output signal from the base station) comprising a controller and a memory, and a first display, the host being coupled to the first display (Tari, 1002/1003 in FIG. 10; ¶¶ [0022] and [0050]-[0052]: the patient monitor 105 comprises at least one processor 1002, a memory 1003, and a primary display 1004; the central processing system controls the transfer of data to the display panel for display and to the LAN via either a hardwired or wireless connection; the memory can store information such as boot data, manufacturing serial numbers, diagnostic failure history, adult SpO2 and pulse rate alarm limits, neonate SpO2, pulse rate alarm limits, SpO2, pulse rate trend data, program data, and/or the like; it is also well known in the art that the display controller may be incorporated into other components, such as a processor3) and being configured to couple to a second display that is an external display of the monitor (Tari, 505 in FIG. 5; ¶ [0041]: a build-in display 505 in the based station 110) (Tari, 115 in FIGS. 9 and 4C; ¶¶ [0040] and [0047]: an external display 115 provides a second display of the physiological parameters in another part of the hospital room) (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0025], [0040]-[0043], and [0047]-[0049]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117, and the electrical connection or docking interface 107 can allow data to transmit between the patient monitor and the base system in either direction; the base station 110 further comprises at least one video output for transmitting an output signal to an external display 115), a size of the first display being smaller than a size of the second display (Tari, FIGS. 4C, 5, and 9; ¶¶ [0021]-[0022], [0041], and [0047]: the external display screen 115 (i.e., the second display) is larger than the patient monitor's primary display 510 (i.e., the first display)), wherein the method comprises: 
displaying, on one of the first display or the second display, data according to a display file of the one of the first display or the second display (Tari, FIGS. 1, 5, and 9-10; ¶¶ [0022], [0025], [0041], [0047]-[0048], and [0051]: the patient monitor 105 can be a portable device capable of independent operation from the patient monitor system 100 in a first configuration; various sensors can be attached to the patient monitor for monitoring physiological parameters stored in the memory 1003; using its primary display 510/1004 in an ambulance, the patient monitor can display monitored parameters in the first configuration/interface layout/format/elements as shown in FIG. 9);
receiving a display screen switching instruction (Tari, FIGS. 1, 4C, and 5-9; ¶¶ [0021]-[0027], [0040]-[0043], and [0047]-[0049]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100, wherein the patient monitor 105 can transmit a display to the larger external display 115 via the communication medium 117; the display output from the patient monitor 105 can be transmitted to the base station 110 and further comprises at least one video output for transmitting an output signal to an external display 115 while remote commands from the external display 115 and/or remote station 120 can be transmitted to the patient monitor, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like, which allow a user, such as medical professional, to select which parameters to monitor or how to display information on the screen; i.e., in response to detecting the patient monitor 105 is docked within the base station 110 with either a build-in display 505 or connected to an external display 115, further detecting whether a display output signal is transmitted to the base station 110 with a build-in display 505 or an external display 115, and also detecting whether commands are received for changing displayed parameters, changing formats/layouts, and/or starting/stopping monitoring on the build-in display 505 or the external display 115); and 
in response to receiving the display screen switching instruction: identifying , by the controller of the monitor, another one of the first display or the second display as a switching target; acquiring, by the controller of the monitor, a target display file corresponding to the switching target from the memory of the monitor, the target display file comprising one or more physiological parameters, and information of an interface layout and interface elements based on the switching target; generating, by the controller of the monitor, data corresponding to the one or more physiological parameters according to the target display file (Tari, FIGS. 1, 4C, and 5-10; ¶¶ [0022]-[0027], [0040]-[0043], [0047]-[0049], and [0051]: once the patient reaches the hospital, the patient monitor 105 can operate in a second configuration where it can be docked to the base station 110 to form a patient monitoring system 100; the output signal (including the values of the physiological parameters monitored by the patient monitor 105 and stored in the memory 1003 of the patient monitor 105) from the base station 110 can originate from the patient monitor 105 and be transmitted to the build-in display 505 of the base station 110 or an external display 115; the build-in display 505 of the base station 110 or the external display 115 displays additional information to that shown by the patient monitor's display 510, such as additional measured parameters, additional wave forms, and/or more detail about measured parameters; in response to the received commands/user inputs from the touch screen interface of the build-in display 505 of the base station 110 or the external display 115, the remote station 120 can transmit those commands to the base station 110 and/or patient monitor 105, wherein the commands can direct the patient monitor to change displayed parameters, display additional waveforms, cycle through available parameters or waveforms, change display formats/layouts, start or stop monitoring, display a menu, record data, activate an alarm, mute audio, and/or the like; the larger size advantageously allows additional information to be displayed on the external display 115, such as additional waveforms 905, additional detail about existing parameters 910 and/or additional parameters 915; the external display can also depict the same physiological parameters but in an alternate format; e.g., a parameter value can be displayed using larger font sizes, displayed overtime using a waveform, and/or displayed more prominently, such as by using different colors, placement or highlighting; additional parameters or more detail about an existing parameter can be displayed to provide more information about the patient's condition; i.e., in response to receiving commands from the build-in display 505 of the base station 110 or the external display 115, processor 1002 of the patient monitor 105 acquires/retrieves physiological parameters, display formats/layouts, and user interface elements (e.g., menu) for the build-in display 505 of the base station 110 or the external display 115 that is different to the primary display 510 of the patient monitor 105); and 
outputting the data to the switching target, thereby providing convenience and simplicity of continuous monitoring (Tari, ¶¶ [0022]-[0025] and [0028]-[0029]: the base station 110 provides multiple output signals, originated from the patient monitor 105, for multiple external displays 115 to control a particular output to a particular display, such that multiple remote stations can operate in the same room without interfering with each other; the use of a patient monitor and docking system advantageously allows continuous monitoring of the patient throughout the patient's transport and arrival).
Tari fails to explicitly disclose the display screen switching instruction being generated based on an operation or a gesture of a user.
Sirpal teaches methods and devices for presenting a user interface on multiple screens (Sirpal, ABSTRACT), wherein the display screen switching instruction being generated based on an operation or a gesture of a user (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], [0131], and [0151]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flick gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.).
Tari and Sirpal are analogous art because they are from the same field of endeavor, methods and devices for presenting a user interface on multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sirpal to Tari.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Sirpal, ¶ [0118]).

Claim 16
Tari discloses all the elements as stated in Claim 15 and further discloses wherein the controller is further configured to turn the first display into a  hidden screen when the second display displays the second data corresponding to the physiological parameters (Tari, FIG. 5-6; ¶ [0041]-[0042]: primary display 510 is hidden when the patient monitor 105 is docked within the base station 110).
Tari fails to explicitly disclose wherein the controller is further configured to turn the first display into a black screen.
Sirpal teaches methods and devices for presenting a user interface on multiple screens (Sirpal, ABSTRACT), wherein the controller is further configured to turn the first display into a black screen (Sirpal, FIGS. 51A-D; ¶¶ [00345]-[0346]: the primary screen 5105 is turn off without a display 5125 as shown in FIG. 51C when the user interface 5115 displayed on the primary screen 5105 is moved onto the secondary screen 5110 with the user interface 5130 as shown in FIG. 51D) (Sirpal, FIGS. 11-12; ¶¶ [0256]-[0258]: the device 100 is being inserted into a slot on the SP 1000; upon the device 100 being docked with the SP 1000, the displays on device 100 can be turned off).
Tari and Sirpal are analogous art because they are from the same field of endeavor, methods and devices for presenting a user interface on multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sirpal to Tari.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Sirpal, ¶ [0118]) and save/conserve power by turning the display off (Sirpal, ¶¶ [0258] and [0304]).

Claim 18
Tari discloses all the elements as stated in Claim 15 and further discloses wherein the first display or the second display comprises a touch screen (Tari, 1014 in FIG. 10; ¶¶ [0022] and [0051]: the primary display is preferably an LCD and can be a touch screen display; FIG. 9; ¶ [0025]: the external display 115 can be a touch screen monitor; FIGS. 5-6; ¶ [0041]: the base station 110 includes a built-in display 505, which can be a touch screen display)).
Tari fails to explicitly disclose wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen.
Sirpal teaches methods and devices for presenting a user interface on multiple screens (Sirpal, ABSTRACT), wherein the display screen switching instruction is generated by a gesture of a user touching the touch screen (Sirpal, FIGS. 2, 51A-D, 53, and 55-56; ¶¶ [00345]-[0346], [00351], [00353], [0358], [0360]-[0361], [0131], and [0151]: the primary screen 5105/104 is typically enabled when presenting a user interface 5115, generally when the device 100 is closed, and the secondary screen 5110/108 is typically not used and remains off without a display 5120;  the user interface can be moved onto the secondary screen 5110/108 as shown in FIG. 51D by (1) the selection of a menu that allows the user to switch the display onto the alternate screen 5110/108 in a gesture capture region 120 or a configurable area of 112 on primary screen 5105/104; (2) a flip of the device 100; (3) taps on the touch sensitive display 114 on secondary screen 5110; (4) taps in the gesture capture region 124 on secondary screen 5110; (5) selection of buttons in the configurable area 116 on secondary screen 5110; and/or (6) rotation 5510 together with at least one of the touches on the touch sensitive display 114, as represented by circles 5520 and 5525; ¶ [0170]: a flick gesture, when received by a touch sensitive display 110, 114 or a gesture capture region 120, 124, can be used to relocate a window from a first display to a second display or to span both displays).
Tari and Sirpal are analogous art because they are from the same field of endeavor, methods and devices for presenting a user interface on multiple screens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Sirpal to Tari.  Motivation for doing so would provide users to flexibly control which screen will be used to display information and hence enhance user experience for making the device more useful and more efficient (Sirpal, ¶ [0118]).

Claim 19
Tari discloses all the elements as stated in Claim 15 and fails to explicitly disclose wherein the first display or the second display comprises a photographing device, and the display screen switching instruction is generated by a gesture photographed by the photographing device.
Sirpal teaches methods and devices for presenting a user interface on multiple screens (Sirpal, ABSTRACT), wherein the first display or the second display comprises a photographing device, and the display screen switching instruction is generated by a gesture photographed by the photographing device (Sirpal, 168 in FIG. 1B; 240 in FIG. 2; ¶¶ [0126] and [0143]: device 100 includes a camera 168 located in a gesture capture region 120; one or more image capture interfaces/devices 240, such as a camera, can be included for capturing still and/or video images) (Sirpal, ¶ [0017]: the term "gesture" refers to a user action that expresses an intended idea, action, meaning, result, and/or outcome, wherein the user action can include manipulating a device (e.g., opening or closing a device, changing a device orientation, moving a trackball or wheel, etc.), movement of a body part in relation to the device, movement of an implement or tool in relation to the device, audio inputs, etc.) (Sirpal, 120/124 in FIGS. 1A-B; ¶¶ [0122] and [0170]: a flicking/dragging gesture, when received by a gesture capture region 120/124 without touching surface, can be used to relocate a window from a first display to a second display or to span both displays such that the selected window occupies a portion of each display simultaneously).

Response to Arguments
Applicant’s arguments filed on 04/01/2022 with respect to Claims 1 and 14-15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gilham et al. (US 2011/0227739 A1, published on 09/22/2011) discloses systems and methods for patient monitoring using a separate primary display and a separate secondary display (Gilham, FIG. 1; ABSTRACT; ¶ [0010]), wherein real time patient vital statistics, alarm states, and technical and medical status are continuously displayed on the primary display of dual display device (Gilham, ¶¶ [0013] and [0020]), and user specified applications rendered by the secondary display comprises information aggregated from the database and the hospital information system, such as when medicines were delivered, show lab results in reference to vital signs, and provide access to other remote hospital applications (Gilham, ¶¶ [0013], [0016], and [0040]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also, for example US 2013/0080931 A1 to Sirpal et al., ¶ [0136].
        2 See also, for example US 2013/0080931 A1 to Sirpal et al., ¶ [0136].
        3 See also, for example US 2013/0080931 A1 to Sirpal et al., ¶ [0136].